Citation Nr: 1828080	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-15 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma, also claimed as due to exposure to gas.

2. Entitlement to service connection for asthma, also claimed as due to exposure to gas.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to June 1964.
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2017. A transcript of the hearing is associated with the file.  

The Veteran's claim of entitlement for service connection for asthma was denied in September 1970, November 1994, April 1995, July 1999, and May 2010.  The Veteran seeks to reopen his claim of service connection for asthma.

The issue of service connection for asthma, also claimed as due to exposure to chlorine gas is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 2010 rating decision denying service connection for asthma, also claimed as due to exposure to gas, was not appealed and became final; no new and material evidence was received within one year of that decision.  

2. Since the last denial of service connection for asthma, also claimed as due to exposure to gas, new and material evidence has been received.



CONCLUSION OF LAW

The May 2010 RO denial of service connection for asthma became final, but the criteria for reopening the claim have been met. 38 U.S.C.  §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. §5108 (2012); 38 C.F.R. §3.156 (a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to assess the etiology of disorders, as this requires specialized training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran seeks to reopen his claim of service connection for asthma, which he also claims as secondary to gas exposure. 

Evidence considered along with the May 2010 rating decision included service treatment records, the Veteran's medical board discharge, his application, lay statements, and various statements made in support of his claim, and testimony at prior Board hearings.  The Board notes service treatment and personnel records indicate that the Veteran was medically discharged due to asthma.

Since the May 2010 rating decision became final, the Veteran testified at a Board hearing before the undersigned as to the cause or aggravation of his asthma disability.  He explained that he was exposed to gas, possibly chlorine gas.  The Veteran's statements are similar to those made at the July 1997 and March 1995 hearings, but they are new because they provided additional details as to the nature and etiology of the Veteran's asthma, at a different time, adding consistency to the Veteran's reports.  The testimony is material because it relates to the details of the etiology or aggravation of the Veteran's asthma disability.

The last final May 2010 rating decision denied service connection for asthma because there was nothing in the records suggesting a medical nexus or aggravation of a pre-existing respiratory disability during active service.  The Veteran's testimony that he was exposed to gas while during active military service relates to the causation or aggravation of the claim, an unestablished fact necessary to substantiate the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received and the matter is reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for asthma is granted.


REMAND

The record contains insufficient competent medical evidence to decide the claim as there is no competent medical opinion on the etiology of the Veteran's asthma disability.  In a claim of service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.                   § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The Veteran has been diagnosed with asthma since at least service and the Veteran has indicated that his asthma disability may be associated with service.  As noted, there is no competent medical evidence on file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records (the last of record are from December 1996) and any private treatment records the Veteran identifies and authorizes for release.

2. Obtain a medical opinion with respect to the Veteran's asthma.  The examiner should address the following:

Is there clear and unmistakable evidence to show that a chronic respiratory disability, including asthma, preexisted active service?  If so, is there also clear and unmistakable evidence that such disorder was NOT aggravated by active service? 

If either of the above questions are answered in the negative, is it at least as likely as not that asthma or other respiratory disability is related to active service, to include as due to exposure to gas?

Please consider all lay and medical evidence and provide rationale a rationale for all opinions.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


